Citation Nr: 0522192	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the right radial carpal joint, with 
degenerative changes.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left ulnar styloid.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran is left-handed.

2.  The veteran's wrist disabilities bilaterally are 
manifested by dorsiflexion of less than 15 degrees, without 
any additional functional disability or loss of motion due to 
pain or on flare-ups.

3.  Mild disability due to incomplete paralysis associated 
with carpal tunnel syndrome of the left wrist is 
demonstrated.

4.  Moderate disability due to incomplete paralysis 
associated with carpal tunnel syndrome of the right wrist is 
demonstrated.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for residuals of an 
injury of the right radial carpal joint, with degenerative 
changes, is not warranted.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.10, 
4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5003, 5010, 5215 
(2004).

2.  An evaluation in excess of 10 percent for residuals of a 
fracture of the left ulnar styloid is not warranted.  38 
U.S.C.A. §§ 1155, 5100-5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.71a; DC 5215 
(2004).

3.  An evaluation of 10 percent is warranted for carpal 
tunnel syndrome of the left (major) wrist.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, 
DC 8515 (2004).

4.  An evaluation of 20 percent is warranted for carpal 
tunnel syndrome of the right (minor) wrist are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 
4, 4.124a, Diagnostic Code (DC) 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In March 2001 and March 2004 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the veteran was advised by virtue of a May 2001 
rating decision and a detailed September 2001 Statement of 
the Case (SOC), of the pertinent law and what the evidence 
must show in order to substantiate the claims.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, at 
125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  In this regard, the 
case was remanded in August 2003 to assure that all statutory 
duty to assist and notify requirements were met, and a 
Supplemental SOCwas provided in July 2004.  Accordingly, the 
Board finds that no prejudice will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA medical records have been secured for the file, and VA 
examinations were conducted in 2001 and 2004.  For its part, 
VA has done everything reasonably possible to assist the 
veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service connection for disabilities of the right and left 
wrists was initially granted in a January 1976 rating 
decision.  The grant was based upon service medical records 
which documented injuries to the wrists in February 1968.  X-
ray films showed a fracture of the left wrist and a probable 
fracture of the right wrist.  A 10 percent evaluation was 
assigned for the right wrist disability and noncompensable 
(0 percent) evaluation was assigned for the left wrist 
disability. 

VA medical records include October 2000 electromyelogram 
(EMG) studies which revealed bilateral carpal tunnel 
syndrome.  Left carpal tunnel syndrome was described as mild, 
with median sensory slowing across the wrist, but no motor 
slowing.  Right carpal tunnel syndrome was described as at 
least moderate, with median sensory and motor slowing across 
the wrist.  Bilateral ulnar neuropathy across the wrists was 
also shown.  The studies revealed no evidence of left or 
right upper extremity acute radiculopathy.  A November 2000 
entry reflects that the veteran was referred to occupational 
therapy due to bilateral carpal tunnel syndrome and bilateral 
ulnar neuropathy.  He complained of wrist locking and pain.  
Testing revealed that grip strength was below normal ranges 
bilaterally.  The veteran reported that his hands were still 
numb, but that he was no longer getting sharp pains along the 
wrist, and that locking had decreased.  The entry indicated 
that the veteran was employed doing custodial work.  

In November 2000, the veteran requested increased evaluations 
for his wrist disabilities.  

A VA examination of the joints was conducted in February 
2001.  It was noted that the veteran had been wearing wrist 
braces for 6 months.  Range of motion of the left wrist 
revealed ulnar deviation of 50 degrees, radial deviation of 
20 percent, dorsiflexion of 70 degrees and volar flexion of 
70 degrees.  Supination and pronation were 85 degrees in both 
directions, with complaints of severe pain.  Range of motion 
of the right wrist revealed ulnar deviation of 40 degrees, 
radial deviation of 15 degrees, dorsiflexion of 90 degrees, 
and palmar flexion of 55 degrees.  Supination and pronation 
were 85 degrees in both directions with complaints of pain.  
Orthopedic examinations of both wrists were negative.  X-ray 
films of the right wrist were unremarkable, and of the left 
wrist showed early cartilage calcification. 

A VA examination was conducted in April 2004, and the claims 
folder was reviewed.  The veteran complained of daily pain in 
both wrists, difficulty holding objects, and fatigue.  It was 
noted that he used bilateral splints, and wore them day and 
night.  The report indicated that he was not working.  Right 
and left hand pain radiating into some of the fingers was 
noted.  Examinations of the wrists revealed no swelling, but 
tenderness, bilaterally.  There was equal and reasonably good 
grip strength bilaterally.  Range of motion testing of the 
right wrist showed 20 degrees of ulnar deviation, 5 degrees 
of radial deviation, 5 degrees of volar and 5 degrees of 
dorsiflexion.  There was a positive Tinel's sign on the right 
and negative Phalen's test.  Range of motion testing of the 
right wrist showed 30 degrees of ulnar deviation, 5 degrees 
of radial deviation, and 5 degrees of volar and 5 degrees of 
dorsiflexion.  There was a negative Tinel's sign on the left 
and negative Phalen's test.  The veteran could flex the 
metatarsaophalangeal (MP) joints to 90 degrees bilaterally.  

The VA examination resulted in diagnoses of residuals of a 
fracture of the left wrist, and bilateral carpal tunnel 
syndrome by EMG.  The examiner commented that the veteran's 
current symptomatology was related to his bilateral wrist 
disabilities with ensuing carpal tunnel syndrome.  The 
examiner could not identify any additional functional 
disability other than pain, and could find no decreased range 
of motion, other than that described herein.  The examiner 
stated that there was no measurable decrease in function 
during flare-ups.  

In a July 2004 rating decision, the RO granted a 10 percent 
evaluation under Diagnostic Code (DC) 5215, based upon 
limitation of dorsiflexion.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Under 38 C.F.R. § 4.1, each disability must be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45. The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

IV.  Analysis

The veteran's right wrist disorder is currently evaluated as 
10 percent disabling under Diagnostic Codes 5003-5010.  His 
left wrist disorder is currently evaluated as 10 percent 
disabling under DC 5215.

Degenerative arthritis, including post-traumatic arthritis 
that is established by X-ray findings, will be rated based on 
limitation of motion of the specific joint involved. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5215.  Favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, DC 5214.  Normal ranges of 
motion of the wrist are shown at 38 C.F.R. § 4.71, Plate I.  
A "normal" range of motion in the wrist includes 70 degrees 
of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.

The record reflects that the veteran is left-handed, and 
therefore the left is his dominant upper extremity  
Subjectively, he complains of bilateral wrist pain, fatigue, 
and loss of strength.  Objectively, the evidence reflects 
limitation of motion of dorsiflexion of 15 degrees or less 
bilaterally, warranting the currently assigned 10 percent 
evaluations bilaterally.  See DC 5215.  That is the highest 
schedular evaluation available under this code.  The evidence 
does not show favorable ankylosis of the either wrist in 20 
to 30 degrees of dorsiflexion, which would warrant a higher 
evaluation as assessed under DC 5214.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the most recent VA examination report (2004) 
reflects that the veteran's wrist disabilities were 
productive of no additional functional disability or further 
decreased motion, including on flare-ups, due to pain, as 
reported and demonstrated by the veteran.  Thus, the Board 
finds that the preponderance of the evidence is against 
finding that the bilateral wrist disabilities warrant an 
evaluation in excess of 10 percent under DCs 5003-5010, and 
5215.  38 C.F.R. § 4.7. 

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, in this case both the 2004 VA examination report and 
the 2000 VA EMG studies show that the veteran's has bilateral 
carpal syndrome which has been associated, by competent 
medical evidence, with his service-connected wrist 
disabilities.  The manifestations of bilateral carpal tunnel 
syndrome may be rated separately, unless it constitutes the 
same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
disorders are duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Mild impairment due to incomplete paralysis of the median 
nerve (minor or major) warrants a 10 percent disability 
rating.  A 20 or 30 percent rating for incomplete paralysis 
involving the (minor and major respectively) median nerve 
requires a moderate level of impairment.  38 C.F.R. § 4.124a, 
DC 8515.  As noted, the medical records establish that the 
veteran is left-handed.  

The 2000 EMG study was interpreted as showing mild carpal 
tunnel syndrome in the left wrist with some sensory slowing, 
but without any motor slowing.  Such findings are consistent 
with the assignment of a 10 percent evaluation for mild 
impairment affecting the major wrist.  The 2000 EMG study 
also revealed right carpal tunnel syndrome, described as at 
least moderate, with both median sensory and motor slowing 
across the wrist.  This finding is consistent with a 20 
percent evaluation for moderate impairment of the minor 
(right) wrist.

With consideration of the doctrine of reasonable doubt, the 
Board believes the symptoms compatible with bilateral carpal 
tunnel syndrome warrant separate compensable evaluations, as 
detailed herein, but not more, under DC 8515, inasmuch as 
severe impairment in either wrist is not documented or shown 
by the evidence.  To this extent, the appeal is granted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the right radial carpal joint with 
degenerative changes is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left ulnar styloid is denied.  

Entitlement to a 10 percent evaluation for carpal tunnel 
syndrome of the left (major) wrist is granted, subject to the 
provisions governing the payment of monetary awards.  

Entitlement to a 20 percent evaluation for carpal tunnel 
syndrome of the right (minor) wrist is granted, subject to 
the provisions governing the payment of monetary awards.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


